McLaughlin, J.:
This action was brought to recover damages for personal injuries alleged to have been sustained by plaintiff by reason of defendants’ negligence. The particular act of negligence alleged was that the defendants hired the plaintiff, a boy thirteen years of age, to go with a delivery wagon and see that nothing was taken from it in the absence of the driver ; that attached to the wagon was a vicious horse and, while the plaintiff was performing the work assigned to him', the horse kicked and broke one of plaintiff’s legs.
*12At the close of plaintiff’s case the complaint was dismissed and he has appealed from the judgment thereafter entered.
We think the court erred in dismissing the complaint. Three witnesses were produced, each of whom testified as to the previous vicious character of the horse: (I) Comparato, who testified ■ that he had seen the horse kick many times when attached to the wagon, and he had also seen one of the defendants leave their store and take the horse by the bridle and endeavor to stop him; (2) Parrel., who testified ■ that lie-had also seenthe horsé, while standing in front of the defendants’ place of business and attached to the wagon, frequently do the same thing ; and (3) Carena, who testified that one of the defendants had told him that the horse was wild and they would have to put him in with another' horse to break him in and “ get him tamed down.”
If the testimony of these witnesses were true, then, clearly, a question of fact was presented as to whether the defendants had performed the duty which rested upon them in furnishing the plaintiff a reasonably safe place to do his work. There was no dispute but what the plaintiff was seriously injured, and when he was injured he was in'the place where the defendants put him, viz., upon the seat of the delivery wagon. Nor was there any evidence to the effect that the plaintiff was informed as to the vicious character of the horse or put upon his guard as to the danger which he encountered in this respect. Under such circumstances we are of the opinion that it was for the jury to say whether the - defendants were liable for the damages sustained by the plaintiff.
. The judgment, therefore, must be reversed and a new trial ordered, with costs to the-appellant to abide the event.
Van Brunt, P. J., Patterson, Hatch and Laughlin, JJ.; concurred.
Judgment reversed, new trial ordered, costs tq appellant to abide event